El Juez Asociado Señoh Gordo-va Dávila
emitió la opinión del tribunal.
Josefa Vázquez Colón inició el presente litigio para reco-brar la posesión de una finca que se describe en la demanda, alegando sustancialmente los siguientes hechos: que adquirió dicha finca en junio de 1931 y que desde esa fecha la viene-poseyendo sin interrupción; que en 11 de mayo de 1934 el demandado Carlos Díaz penetró violentamente en el inmueble referido contra la voluntad de su dueña, ocupando una por-ción de la misma que también se describe en la demanda; que el demandado está ejecutando actos de dominio consis-tentes en la preparación y trituración del suelo y prepara-ción del mismo con destino a siembras, impidiendo con tales actos que la demandante continúe en la libre posesión y dis-frute de dicho predio de terreno, habiéndose negado el de-mandado, a pesar de las gestiones de la demandante, a des-ocupar la referida- parcela. Negó el demandado los hechos alegados por la demandante, y practicada la prueba, la corte inferior declaró sin lugar la demanda, con las costas a la parte perdidosa.
Alega la demandante que la Corte de Distrito de Guayama erró al resolver y considerar este caso como uno en que está-envuelta una cuestión de propiedad y nó una cuestión de po-sesión, y al apreciar la prueba con prejuicio y apasiona-miento, siendo la sentencia dictada contraria a derecho y a la evidencia aportada.
Hemos examinado cuidadosamente la prueba testifical por ambos litigantes aportada. Declararon por parte de la de-mandante seis testigos y ocho por parte del demandado. La evidencia es contradictoria. El juez de la corte inferior, en una juiciosa opinión, hace un resumen de las declaraciones de los testigos, expresándose luego del modo siguiente:
“De todas las declaraciones vertidas en este caso, las que a nues-tro juicio dan más luz en el asunto, son las de Marcelo Cruz que fué la' persona que le vendió a doña Josefa Vázquez, la demandante, y quien nos dice que las tres cuerdas no están comprendidas en el te-*177rreno de doña Josefa y que las posee el demandado Carlos Díaz, Este testigo, que conoce la finca que vendiera, así como las eolindancias de la misma y hasta donde ellas llegaran, es el más autorizado a nues-tro juicio para dar luz en el presente caso. Otro testimonio que merece nuestra preferente atención, es el del ingeniero Sr. López de Victoria, que hizo una medición de la finca del demandado Díaz y nos asegura que éste estaba en posesión de las tres cuerdas y que los puntos están hoy en el.mismo sitio en que se pusieron en el plano cuando se hizo la mensura. Existiendo, además, un detalle en la prueba y es el que se refiere a que en la colindancia entre el demandado' Díaz y los. terrenos de la demandante Josefa Vázquez existe un pelo de alambre, cuya existencia ha sido negada por la demandante y explicada por los testigos de ésta como que el referido alambre se puso allí como-cerca para un caballo, y nos parece una circunstancia muy grande-que la cerca haya sido puesta en el mismo punto en que se dice co-lindan ambas propiedades. Esta prueba, unida a las demás declara-ciones del demandado, nos hace dudar mucho de que la demandante-haya estado en la posesión de hecho del predio de las tres cuerdas, pues habiendo estado la finca en su poder por espacio de tres años-no se nos ha dicho qué actos de posesión realizara ella en el referido-terreno, sino se ha limitado a decir que estaba en posesión del mismo,, pero no existe prueba de que ella haya cultivado, sembrado o lim-piado dicho predio de terreno, cuyos actos serían los que constitui-rían y demostrarían de una manera clara y categórica el hecho, por su parte, de la posesión. Y en cambio, tenemos al demandado Carlos' Díaz en una posesión de hecho constante, o sea, cultivando y tra-bajando en el terreno en cuestión no sólo actualmente, sino con mucho-tiempo de anterioridad, lo que es una demostración palpable de una posesión de hecho de su parte. Si examinamos toda la prueba pre-sentada, nos parece que en este caso se trata más bien de una cues-tión de propiedad que de posesión. Las fincas de la demandante y del demandado conlindan entre sí, y la discusión entre ellos es, si el predio de tres cuerdas forma parte de una o de otra finca, cues-tión a nuestro juicio, que no puede ni debe resolverse en un proce-dimiento de la naturaleza del injunction para recobrar la posesión en que hay que atender únicamente a la posesión y no al dominio o! propiedad. Véase el caso de Díaz v. Annexy, 46 D.P.R. 367, y los casos que en el mismo se citan. Pero aún dando por sentada que la ■ cuestión levantada por las partes sea una de posesión, ya hemos dicho-que no estamos convencidos de que la demandante doña Josefa Váz-quez Colón haya estado en posesión de hecho del predio de terreno a que se refiere la demanda, y que el mismo le haya sido arrebatado *178de una manera violenta, como se alega, por el demandado Garlos Díaz, y en estas condiciones nos falta base segura para poder de-clarar con lugar la demanda en el presente pleito.”
No creemos, dada la prueba practicada, que baya podido •dictarse una sentencia distinta a la pronunciada por la corte sentenciadora. Es muy común alegar prejuicio y apasiona-miento en la apreciación de la prueba de parte del juzgador. Deseamos bacer constar que en ningún caso está menos jus-tificada esta imputación que en el presente. La prueba es abundante y contradictoria; el juicio de la corte inferior ecuánime, desapasionado y sereno. Sus conclusiones nos pa-recen acertadas, ya que en vista de la prueba no es posible llegar a la conclusión de que la demandante ba probado sus alegaciones. La prueba del demandado, por el contrario pa-rece demostrar que ba venido poseyendo la parcela de terreno que se reclama por un período mayor de un año a contar desde la fecba en que fué radicada la demanda. No es úni-camente Marcelo Cruz, vendedor de la finca de trece cuerdas a la Sra. Josefa Vázquez, quien declara que la demandante no ba sido perturbada ni molestada en la posesión de su te-rreno por el demandado Carlos Díaz, y que este demandado viene poseyendo desde bace mucbo tiempo las tres cuerdas objeto de este litigio. Hay otros testigos que declaran en el mismo sentido. La prueba del demandado tiende a demos-trar que la finca de trece cuerdas fué vendida a la deman-dante en el año 1931, y que desde antes de esa fecba Carlos Díaz cultivaba las referidas tres cuerdas, donde ba becbo más de seis talas. Según esta prueba la posesión de esta parcela por parte de Carlos Díaz data de algunos años acá, no es-tando comprendido dicbo terreno en la finca de la deman-dante. Creemos que la corte inferior no estuvo desacertada al sostener, en vista de la evidencia aportada, que carecía de base para poder declarar con lugar la demanda.

Debe confirmarse la sentencia apelada.